Case: 21-60434   Document: 00516124188        Page: 1    Date Filed: 12/09/2021




          United States Court of Appeals
               for the Fifth Circuit                           United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              December 9, 2021
                               No. 21-60434
                                                                   Lyle W. Cayce
                                                                        Clerk
   Mario Derrell Jones,

                                                        Plaintiff—Appellant,

                                   versus

   Great Southern National Bank; Raymond Jail; Jackson
   Police Department; Cassandra Kauerz; Stephen
   Hatchett, District Attorney; Lieutenant Bobby Queen;
   Officer Fred Sullivan; Kenneth Wilson; Brett Trotter;
   Franklin Chancey; Eileen Parrish; Bryan Hoss; Judge
   Carroll Ross; Judge Amy Reedy; Doctor James Sego;
   Alvin Paschal; District Attorney General Steve Bebb;
   10th Judicial Drug Task Force; Bradley County
   District Attorney General's Office; Bradley County
   Sheriff's Office; Pamela Hancock; William Hammack,

                                                     Defendants—Appellees.


             Appeal from the United States District Court of the
                      Southern District of Mississippi
                        Civil Action No. 3:20-cv-77


   Before King, Costa, and Ho, Circuit Judges.
Case: 21-60434      Document: 00516124188          Page: 2   Date Filed: 12/09/2021




                                    No. 21-60434

   Per Curiam:*
          Mario Derrell Jones failed to timely file his Notice of Appeal within
   thirty days of the district court’s final judgment, as required under Fed. R.
   App. 4(a)1(A).
          We therefore dismiss this appeal for lack of subject-matter
   jurisdiction. Even if the court had jurisdiction to hear this appeal, we would
   affirm the district court’s dismissal because Jones’ claims are time-barred.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2